Title: To George Washington from Henry Lee, 18 December 1788
From: Lee, Henry
To: Washington, George



My dear General.
Alexa. 18th Decr 88

If you please, send off Magnolio tomorrow to be delivered to Mr W.A. Lee who lives at his mothers four Miles below Stafford Court-house —It is performable in one day if the horse starts very early. you will be so good as to have him shod & to direct that he wears his cloaths—for the cold weather will injure his appearance, otherwise.
I enclose you my bond, as I beleive it will not be in our power to pay the visit which we so much wish to do—with the greatest respect I am unalterably yours

Henry Lee

